EHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

DATED AS OF

 

NOVEMBER 3, 2004

 

BY AND BETWEEN

 

BPT IP LLC

 

AND

 

HARDINGE, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

DESCRIPTION

 

 

 

ARTICLE I - DEFINITIONS

 

 

Section 1.1

Definitions

 

 

Section 1.2

Construction

 

 

 

 

 

ARTICLE II - PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES

 

 

Section 2.1

Purchase of Assets and Assumption of Liabilities

 

 

Section 2.2

Purchased Assets

 

 

Section 2.3

Excluded Assets

 

 

Section 2.4

Excluded Liabilities

 

 

 

 

 

ARTICLE III - PURCHASE PRICE AND CLOSING

 

 

Section 3.1

Closing

 

 

Section 3.2

Purchase Price

 

 

 

 

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

Section 4.1

Organization

 

 

Section 4.2

Authorization of Transaction

 

 

Section 4.3

Noncontravention; Consents

 

 

Section 4.4

Permits

 

 

Section 4.5

Intellectual Property

 

 

Section 4.6

Litigation

 

 

Section 4.7

Legal Compliance

 

 

Section 4.8

Contracts

 

 

Section 4.9

Brokers’ Fees

 

 

Section 4.10

No Operations

 

 

Section 4.11

Title

 

 

Section 4.12

LIMITATION ON WARRANTIES

 

 

 

 

 

ARTICLE V - REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

Section 5.1

Organization

 

 

Section 5.2

Authorization of Transaction

 

 

Section 5.3

Noncontravention; Consents

 

 

Section 5.4

Litigation

 

 

Section 5.5

Availability of Funds

 

 

Section 5.6

Brokers’ Fees

 

 

Section 5.7

LIMITATION ON THE SELLER’S WARRANTIES

 

 

 

 

 

ARTICLE VI - COVENANTS

 

 

Section 6.1

General

 

 

Section 6.2

Post-Closing Consents

 

 

Section 6.3

Litigation Support

 

 

Section 6.4

Use of Excluded Names

 

 

 

 

 

ARTICLE VII - CLOSING DELIVERIES

 

 

Section 7.1

Closing Deliveries of the Seller

 

 

Section 7.2

Closing Deliveries of the Buyer

 

 

--------------------------------------------------------------------------------


 

 

Section 7.3

Conditions to Buyer’s Performance

 

 

 

 

 

ARTICLE VIII - LICENCE BACK OF INTELLECTUAL PROPERTY

 

 

Section 8.1

 

 

 

Section 8.2

 

 

 

 

 

 

ARTICLE IX - REMEDIES

 

 

Section 9.1

Survival

 

 

Section 9.2

Indemnification by the Seller

 

 

Section 9.3

Indemnification by the Buyer

 

 

Section 9.4

Procedures for Indemnification

 

 

Section 9.5

Certain Limitations

 

 

Section 9.6

Certain Benefits

 

 

Section 9.7

Treatment of Indemnity Payments

 

 

Section 9.8

Exclusive Remedy

 

 

Section 9.9

Mitigation

 

 

 

 

 

ARTICLE IX - MISCELLANEOUS

 

 

Section 10.1

Notices

 

 

Section 10.2

Expenses; No Offset

 

 

Section 10.3

Disclosure Schedules

 

 

Section 10.4

Publicity

 

 

Section 10.5

SEC Filing

 

 

Section 10.6

Transfer Taxes; Bulk Sales or Transfer Laws

 

 

Section 10.7

Assignment; Successors and Assigns

 

 

Section 10.8

Amendment; Waiver

 

 

Section 10.9

Severability; Specific Performance

 

 

Section 10.10

Counterparts

 

 

Section 10.11

Descriptive Headings

 

 

Section 10.12

No Third-Party Beneficiaries

 

 

Section 10.13

Entire Agreement

 

 

Section 10.14

Exhibits and Schedules

 

 

Section 10.15

Governing Law

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

Exhibit A

Bill of Sale and Assignment and Assumption Agreement

 

Exhibit B

Assignment of Patent

 

Exhibit C

Assignment of Trademarks

 

 

 

 

DISCLOSURE SCHEDULES:

 

 

 

 

Schedule 1.1

Knowledge of Sellers

 

Schedule 2.2(a)(i)

Purchased Patents

 

Schedule 2.2(a)(ii)

Purchased Trademarks

 

Schedule 2.2(a)(iii)

Purchased Copyrights

 

Schedule 2.2(b)

Purchased Contracts

 

Schedule 2.3

Excluded Assets

 

Schedule 4.3

Noncontravention; Consents

 

Schedule 4.5

Intellectual Property

 

Schedule 4.6

Litigation

 

Schedule 4.7

Legal Compliance

 

Schedule 4.9

Broker’s Fees

 

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of November 3, 2004 is
made by and between BPT IP LLC, a Delaware limited liability company (the
“Seller”), and HARDINGE, INC., a New York corporation (the “Buyer”).

 

WHEREAS, the Seller owns and holds certain Contracts and intellectual property
assets for the use of certain of its Affiliates.

 

WHEREAS, Hardinge Machine Tools Limited (“HTML”), an English company and
Affiliate of the Buyer, is simultaneously entering into an Asset Sale Agreement
(the “British Asset Sale Agreement”) with Bridgeport Machines Limited (“BML”),
an English company and Affiliate of the Seller and its administrative receivers,
to purchase certain assets from BML for a purchase price of US$4,464,778 (the
“British Transaction”).

 

WHEREAS, this Agreement contemplates a transaction in which the Buyer will
acquire certain Contracts and Intellectual Property assets of the Seller on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the value,
receipt and sufficiency of which are acknowledged, the Parties hereby agree as
follows:


 

ARTICLE I
DEFINITIONS

 

Section 1.1            Definitions.  For purposes of this Agreement, the
following terms have the meanings set forth below:

 

“Affiliates” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

 

“Agreement” has the meaning set forth in the Preamble.

 

 

“Ancillary Documents” means the Bill of Sale and Assignment and Assumption
Agreement, the Assignment of Patent, the Assignment of Trademarks and each
certificate and other document to be delivered pursuant to Article VII.

 

“Assignment of Patents” has the meaning set forth in Section 7.1(b).

 

“Assignment of Trademarks” has the meaning set forth in Section 7.1(c).

 

“Basket Amount” has the meaning set forth in Section 9.2(b).

 

“Bill of Sale and Assignment and Assumption Agreement” has the meaning set forth
in Section 7.1(a).

 

“BML” has the meaning set forth in the Preamble.

 

1

--------------------------------------------------------------------------------


 

“British Asset Sale Agreement” has the meaning set forth in the Preamble.

 

“British Transaction” has the meaning set forth in the Preamble.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Claims” has the meaning set forth in Section 9.2(a).

 

“Buyer Indemnified Party” has the meaning set forth in Section 9.2(a).

 

“Buyer Material Adverse Effect” has the meaning set forth in Section 5.1.

 

“Ceiling Amount” has the meaning set forth in Section 9.2(b).

 

“Claims” has the meaning set forth in Section 9.3(a).

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Contract” means an agreement, commitment or other binding obligation to which
the Seller is a party in connection with the Purchased Assets.

 

“Disclosure Schedules” means all of the disclosure schedules accompanying this
Agreement.

 

“Excluded Assets” has the meaning set forth in Section 2.3.

 

“Excluded Liabilities” has the meaning set forth in Section 2.5.

 

“Excluded Names” means BPT IP, LLC, and any derivations thereof.

 

“Governmental Entity” means the United States, any state or other political
subdivision thereof and any other foreign or domestic entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any government authority, agency,
department, board, commission, court, tribunal or instrumentality of the United
States or any foreign entity, any state of the United States, or any political
subdivision of any of the foregoing.

 

“Indemnified Party” has the meaning set forth in Section 9.4(a).

 

“Indemnifying Party” has the meaning set forth in Section 9.4(a).

 

“Intellectual Property” has the meaning set forth in Section 2.2(a).

 

“Law” means any applicable federal, state, local or foreign law, statute, rule,
regulation, ordinance, permit, order, writ, injunction, judgment or decree of
any Governmental Entity.

 

“Lien” means any lien, pledge, security interest, charge, claim or other
encumbrance.

 

2

--------------------------------------------------------------------------------


 

“Losses” means any losses, damages, penalties, fines, costs and expenses
(including reasonable and documented attorneys’ and accountants’ fees and
disbursements).

 

“Material Adverse Effect” means a material adverse effect on the value of the
Purchased Assets taken as a whole (and for these purposes a series of related
effects shall be considered as one “effect”) ; provided, however, that “Material
Adverse Effect” shall not include any of the following: (a) changes in
securities markets or general economic, regulatory or political conditions in
the United States not uniquely related to the Seller (including terrorism or the
escalation of any war whether declared or undeclared or other hostilities), (b)
changes or effects arising out of, or attributable to, the announcement of the
execution of this Agreement, the consummation of the transactions contemplated
hereby or the identity of the Buyer or (c) effects due to changes in any Laws
affecting the Purchased Assets.

 

“Parties” means the Seller and the Buyer together, and “Party” means the Seller
or the Buyer individually, as the case may be.

 

“Permits” means any license, permit, franchise, certificate of authority or
order, or any waiver of the foregoing, issued by any Governmental Entity.

 

“Permitted Encumbrances” means any (a) mechanics’, materialmens’ and similar
Liens with respect to amounts not yet due and payable, (b) Liens for Taxes not
yet due and payable or the validity of which is being contested in good faith by
appropriate proceedings, and (c) such other encumbrances or imperfections in or
failure of title which would not reasonably be expected to have a Material
Adverse Effect.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or Governmental Entity.

 

“Purchase Price” has the meaning set forth in Section 3.2.

 

“Purchased Assets” has the meaning set forth in Section 2.2.

 

“Schedule” means a schedule to this Agreement that is contained in the
Disclosure Schedules and incorporated herein pursuant to Section 12.12.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller Claims” has the meaning set forth in Section 9.3(a).

 

“Seller Indemnified Parties” has the meaning set forth in Section 9.3(a).

 

“Seller’s Knowledge” means the actual knowledge of the individuals listed on
Schedule 1.1.

 

“Tax” or “Taxes” means a tax or taxes of any kind or nature, however
denominated.

 

“Third Party Claim” has the meaning set forth in Section 9.4(a).


 

3

--------------------------------------------------------------------------------



 


SECTION 1.2            CONSTRUCTION.


 


(A)           FOR PURPOSES OF THIS AGREEMENT, WHENEVER THE CONTEXT REQUIRES, THE
SINGULAR NUMBER WILL INCLUDE THE PLURAL, AND VICE VERSA, THE MASCULINE GENDER
WILL INCLUDE THE FEMININE AND NEUTER GENDERS, THE FEMININE GENDER WILL INCLUDE
THE MASCULINE AND NEUTER GENDERS, AND THE NEUTER GENDER WILL INCLUDE MASCULINE
AND FEMININE GENDERS.


 


(B)           AS USED IN THIS AGREEMENT, THE WORDS “INCLUDE” AND “INCLUDING,”
AND VARIATIONS THEREOF, WILL NOT BE DEEMED TO BE TERMS OF LIMITATION, BUT RATHER
WILL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”


 


(C)           EXCEPT AS OTHERWISE INDICATED, ALL REFERENCES IN THIS AGREEMENT TO
“SECTIONS” AND “EXHIBITS” ARE INTENDED TO REFER TO SECTIONS AND EXHIBITS TO THIS
AGREEMENT.


 


(D)           AS USED IN THIS AGREEMENT, THE TERMS “HEREOF,” “HEREUNDER,”
“HEREIN” AND WORDS OF SIMILAR IMPORT WILL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.


 


(E)           EACH PARTY HERETO HAS PARTICIPATED IN THE DRAFTING OF THIS
AGREEMENT, WHICH EACH PARTY ACKNOWLEDGES IS THE RESULT OF EXTENSIVE NEGOTIATIONS
BETWEEN THE PARTIES.  CONSEQUENTLY, THIS AGREEMENT WILL BE INTERPRETED WITHOUT
REFERENCE TO ANY RULE OR PRECEPT OF LAW THAT STATES THAT ANY AMBIGUITY IN A
DOCUMENT BE CONSTRUED AGAINST THE DRAFTER.


 


ARTICLE II
PURCHASE AND SALE OF ASSETS AND ASSUMPTION
OF LIABILITIES

 

Section 2.1            Purchase of Assets and Assumption of Liabilities.  On the
terms and subject to the conditions set forth in this Agreement, at the Closing,
the Buyer will purchase from the Seller, and the Seller will sell, transfer,
assign, convey and deliver to the Buyer, the Purchased Assets.

 

Section 2.2            Purchased Assets.  The “Purchased Assets” are all of the
right, title and interest, as the same may exist on the Closing Date, that the
Seller possesses and has the right to transfer in and to the following:


 


(A)           INTELLECTUAL AND PROPRIETARY PROPERTY OF THE SELLER WHICH IS
OWNED, USED OR HELD FOR USE (OTHER THAN THE EXCLUDED ASSETS), BY THE SELLER AS
IT EXISTS IN ANY JURISDICTION (THE “INTELLECTUAL PROPERTY”), INCLUDING, WITHOUT
LIMITATION, THE FOLLOWING:

 

(I)            UNITED STATES AND FOREIGN PATENTS, PATENT APPLICATIONS AND OTHER
PATENT RIGHTS (INCLUDING, WITHOUT LIMITATION, ANY DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, RENEWALS, SUBSTITUTIONS OR REISSUES THEREOF, WHETHER OR
NOT PATENTS ARE ISSUED ON ANY SUCH APPLICATIONS AND WHETHER OR NOT ANY SUCH
APPLICATIONS ARE AMENDED, MODIFIED, WITHDRAWN OR RE-FILLED), AND IMPROVEMENTS
THERETO, INCLUDING THE PATENTS AND PATENT APPLICATIONS SET FORTH ON SCHEDULE
2.2(A)(I);

 

4

--------------------------------------------------------------------------------


 

(II)           UNITED STATES, STATE AND FOREIGN TRADEMARKS, SERVICE MARKS, TRADE
DRESS, TRADE NAMES, BRAND NAMES, INTERNET DOMAIN NAMES, WEBSITES OR WEB PAGES,
DESIGNS, LOGOS, AND CORPORATE NAMES (INCLUDING, IN EACH CASE, THE GOODWILL
ASSOCIATED THEREWITH), WHETHER REGISTERED OR UNREGISTERED, AND ALL REGISTRATIONS
AND APPLICATIONS OR REGISTRATION THEREOF, INCLUDING THE TRADEMARKS AND TRADEMARK
REGISTRATIONS SET FORTH ON SCHEDULE 2.2(A)(II);

 

(III)          UNITED STATES AND FOREIGN COPYRIGHTS, WHETHER REGISTERED OR
UNREGISTERED, INCLUDING ALL RENEWALS AND EXTENSIONS THEREOF, COPYRIGHT
REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF, INCLUDING THE
COPYRIGHTS AND COPYRIGHT REGISTRATIONS SET FORTH ON SCHEDULE 2.2(A)(III);

 

(IV)          COMPUTER SOFTWARE PROGRAMS AND SOFTWARE SYSTEMS, INCLUDING,
WITHOUT LIMITATION, ALL DATABASES, COMPILATIONS, TOOL SETS, COMPILERS, RELATED
SOURCE CODES, OBJECT CODE, AND ANY OTHER CODE IN HUMAN READABLE FORM, AND ALL
DOCUMENTATION RELATED THERETO;

 

(V)           TRADE SECRETS, INCLUDING, WITHOUT LIMITATION, ALL CONFIDENTIAL
DESIGNS, RESEARCH AND DEVELOPMENT INFORMATION, TECHNICAL INFORMATION,
SPECIFICATIONS, OPERATING AND MAINTENANCE MANUALS, METHODS, TECHNOLOGY,
ENGINEERING DATA AND DRAWINGS, IDEAS, CONCEPTS, KNOW-HOW, PROCESSES, PROPRIETARY
DATA, FORMULAE, ALGORITHMS, CUSTOMER LISTS, MAILING LISTS, BUSINESS PLANS, MASK
WORDS, INVENTIONS AND DISCOVERIES, INDUSTRIAL DESIGNS AND OTHER PROPRIETARY
INFORMATION, WHETHER OR NOT PATENTABLE OR SUBJECT TO COPYRIGHT, MASK WORK, OR
OTHER SIMILAR PROTECTION;

 

(VI)          ALL LICENSES, SUBLICENSES, AND OTHER AGREEMENTS OR PERMISSIONS
RELATED TO THE PROPERTY DESCRIBED IN CLAUSE (I) THROUGH CLAUSE (V);

 

(VII)         THE RIGHTS TO SUE FOR, AND REMEDIES AGAINST, PAST, PRESENT, AND
FUTURE MISAPPROPRIATIONS AND INFRINGEMENTS THEREOF, AND THE RIGHTS OF PRIORITY
AND PROTECTION OF INTERESTS THEREIN UNDER APPLICABLE LAWS AND ALL DOCUMENTATION
THAT EMBODIES OR RELATES TO THE PROPERTY DESCRIBED IN CLAUSE (I) THROUGH CLAUSE
(V);


 


(B)           THOSE CONTRACTS SPECIFICALLY SET FORTH ON SCHEDULE 2.2(B); AND


 


(C)           ALL OTHER ASSETS OF SELLER, TANGIBLE OR INTANGIBLE, EXCEPT AS
SPECIFICALLY SET FORTH ON SCHEDULE 2.3.

 

Section 2.3            Excluded Assets.  The Purchased Assets will include all
assets of Seller other than those described in Schedule 2.3.  The Seller or one
of its Affiliates will retain all of its right, title and interest in and to,
and will not sell, transfer, assign, convey or deliver to the Buyer, and the
Purchased Assets will not include, the “Technical Information”, as that term is
defined in the alliance agreement by and between Seller and Buyer and dated as
of the date hereof.

 

Section 2.4            Excluded Liabilities.  The Buyer will not assume or
become responsible for, and will not be deemed to have assumed or to have become
responsible for, any liability or obligation arising out of or related to (a)
any Excluded Asset or (b) the ownership, use or operation of the Assets prior to
the Closing Date (together, the “Excluded Liabilities”).   The

 


5

--------------------------------------------------------------------------------


 

Buyer acknowledges and agrees that theBuyer shall assume and is responsible for
any liability or obligation arising out of or related to the ownership, use or
operation of the Assets after the Closing Date.


 


ARTICLE III
PURCHASE PRICE AND CLOSING

 

Section 3.1            Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur concurrent with the execution of this
Agreement, unless another date is agreed upon in writing by the Parties hereto
or on such other date as the Parties may agree.  The date on which the Closing
actually occurs shall be referred to as the “Closing Date”.

 

Section 3.2            Purchase Price.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Buyer will pay and
deliver to the Seller $6,500,000 (the “Purchase Price”), in cash by wire
transfer of immediately available funds to an account or accounts designated by
the Seller.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

 

The Seller represents and warrants as of the date hereof to the Buyer as
follows:

 

Section 4.1            Organization.  The Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Seller is duly qualified or licensed to do business as a
foreign corporation and is in good standing in each jurisdiction where such
qualification or license is required, except where the failure to so qualify or
be so licensed would not reasonably be expected to result in a Material Adverse
Effect.  The Seller has all requisite corporate power and authority to own, hold
or otherwise possess, as the case may be, the Purchased Assets.

 

Section 4.2            Authorization of Transaction.  The Seller has all
requisite corporate power and authority to execute, deliver and perform this
Agreement and each of the Ancillary Documents to which it is a party.  This
Agreement constitutes, and each of the Ancillary Documents when executed and
delivered by the Seller will constitute a valid and legally binding obligation
of the Seller (assuming that this Agreement and such Ancillary Documents
constitute valid and legally binding obligations of the other parties thereto),
enforceable in accordance with its terms and conditions, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors’ rights, or by general equity
principles, including principles of commercial reasonableness, good faith and
fair dealing.


 


SECTION 4.3            NONCONTRAVENTION; CONSENTS.


 


(A)           EXCEPT (I) FOR FILINGS TO BE MADE WITH THE UNITED STATES PATENT,
TRADEMARK AND COPYRIGHT OFFICES (OR THEIR RESPECTIVE FOREIGN EQUIVALENTS, IF
NECESSARY) IN CONNECTION WITH THE REGISTRATION AND/OR TRANSFER OF INTELLECTUAL
PROPERTY OR (II) AS SET FORTH ON SCHEDULE 4.3, THE EXECUTION AND DELIVERY BY THE
SELLER OF THIS AGREEMENT AND THE ANCILLARY DOCUMENTS TO WHICH IT IS A PARTY, AND
THE CONSUMMATION BY THE SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND

 

6

--------------------------------------------------------------------------------


 

thereby, do not: (i) to the Seller’s Knowledge, violate any material applicable
Law to which the Purchased Assets are subject; (ii) conflict with or result in a
breach of any provision of the certificate of formation or operating agreement
of the Seller; (iii) create a breach, default, termination, cancellation or
acceleration of any obligation of the Seller pursuant to any Contracts, which
would reasonably be expected to have a Material Adverse Effect; or (iv) result
in the creation or imposition of any Lien, other than a Permitted Encumbrance,
upon the Purchased Assets.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.3, NO NOTICES, PERMITS,
CONSENTS, APPROVALS, AUTHORIZATIONS, QUALIFICATIONS OR ORDERS OF GOVERNMENTAL
ENTITIES OR THIRD PARTIES ARE REQUIRED FOR THE CONSUMMATION BY THE SELLER OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ANCILLARY DOCUMENTS, OTHER THAN SUCH
OF THE FOREGOING THAT, IF NOT OBTAINED OR MADE, WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT OR HAVE A MATERIAL ADVERSE EFFECT UPON THE
SELLER’S ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY, AND DISCHARGE
ITS OBLIGATIONS UNDER, THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.

 

Section 4.4            Permits.  The Seller has obtained or applied for, and is
in compliance with, all Permits that are required by any Governmental Entity to
own, hold or otherwise possess the Purchased Assets, except for such failures to
hold or comply with such Permits that would not reasonably be expected to have a
Material Adverse Effect.


 


SECTION 4.5            INTELLECTUAL PROPERTY.


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(A), THE SELLER OWNS OR HAS THE
RIGHT TO USE PURSUANT TO LICENSE, SUBLICENSE, AGREEMENT OR PERMISSION ALL OF THE
INTELLECTUAL PROPERTY.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.5(B), TO THE SELLER’S KNOWLEDGE,
THE PURCHASED ASSETS DO NOT INFRINGE UPON OR OTHERWISE MISAPPROPRIATE IN ANY
MATERIAL RESPECT ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, AND THE
SELLER HAS NOT RECEIVED, WITHIN THE PAST 24 MONTHS, ANY WRITTEN CHARGE,
COMPLAINT, CLAIM, DEMAND OR NOTICE ALLEGING ANY SUCH INFRINGEMENT OR
MISAPPROPRIATION (INCLUDING ANY SUCH CLAIM THAT THE SELLER MUST LICENSE OR
REFRAIN FROM USING ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY).  EXCEPT
AS SET FORTH ON SCHEDULE 4.5(B), TO THE SELLER’S KNOWLEDGE, NO THIRD PARTY IS
CURRENTLY INFRINGING UPON ANY OF THE PURCHASED ASSETS.


 


(C)           THE SELLER HAS NOT TRANSFERRED OWNERSHIP OF, OR GRANTED ANY
LICENSE OF OR EXERCISE RIGHT TO USE OR AUTHORIZED THE RETENTION OF ANY EXCLUSIVE
RIGHTS TO USE OR JOINT OWNERSHIP OF, ANY PURCHASED ASSET, TO ANY OTHER PERSON,
EXCEPT AS SET FORTH ON SCHEDULE 4.5(C).


 


(D)           WITH RESPECT TO EACH ITEM OF INTELLECTUAL PROPERTY, EXCEPT AS SET
FORTH IN SCHEDULE 4.5(A): (I) TO THE SELLER’S KNOWLEDGE, THE SELLER HAS THE SOLE
AND EXCLUSIVE RIGHT TO BRING ACTIONS FOR INFRINGEMENT, MISAPPROPRIATION,
DILUTION, VIOLATION OR UNAUTHORIZED USE OF SUCH ITEM, AND TO THE SELLER’S
KNOWLEDGE, THERE IS NO BASIS FOR ANY SUCH ACTION, (II) TO THE SELLER’S
KNOWLEDGE, SUCH ITEM IS NOT SUBJECT TO ANY OUTSTANDING INJUNCTION, JUDGMENT,
ORDER, DECREE, RULING OR CHARGE, AND (III) THE SELLER HAS NOT AGREED TO
INDEMNIFY ANY PERSON FOR OR AGAINST ANY INTERFERENCE, INFRINGEMENT,
MISAPPROPRIATION OR OTHER CONFLICT WITH RESPECT TO SUCH ITEM.

 

Section 4.6            Litigation.  Except as set forth on Schedule 4.6, there
are no legal, administrative, arbitration or other formal proceedings or
governmental investigations pending

 

7

--------------------------------------------------------------------------------


 

or, to the Seller’s Knowledge, threatened, (a) against the Seller relating to
the Purchased Assets or (b) that question the validity of this Agreement or any
of the Ancillary Documents, or any action taken or to be taken by the Seller in
connection with this Agreement or any of the Ancillary Documents.

 

Section 4.7            Legal Compliance.  Except as set forth on Schedule 4.7,
since January 1, 2003, (a) the Seller, in connection with the Purchased Assets,
has, to the Seller’s Knowledge, complied in all material respects with all
applicable Laws and (b) no action, proceeding, investigation, complaint, demand
or notice has been filed or commenced or, to the Seller’s Knowledge, threatened,
against the Seller alleging any failure to so comply.

 

Section 4.8            Contracts.  To the Seller’s Knowledge, each Contract
included in the Purchased Assets is a valid, binding and enforceable obligation
of the Seller and the other party or parties thereto and is in full force and
effect, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors’ rights, or by general
equity principles, including principles of commercial reasonableness, good faith
and fair dealing.  Neither the Seller nor, to the Seller’s Knowledge, any other
party to a Contract included in the Purchased Assets is in breach of any
material term of such Contract.

 

Section 4.9            Brokers’ Fees.  Except as set forth on Schedule 4.9, the
Seller has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.

 

Section 4.10         No Operations.  Since the formation of the Seller, the
Seller has operated only as a holding company for the Purchased Assets and has
never operated as a going concern.

 

Section 4.11         Title. Except as set forth in Schedule 4.5(a), Seller has
good title to all the Purchased Assets.  The Purchased Assets are free and clear
of all liens, security interests, mortgages, deeds of trust, pledges,
conditional sales contracts, charges, leases, claims, administrative orders or
decrees or encumbrances, except for Permitted Encumbrances and except as
disclosed in Schedule 4.11.   All of the Purchased Assets are in the possession
of Seller.

 

Section 4.12         LIMITATION ON WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE IV, THE SELLER MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF ANY OF THE PURCHASED
ASSETS OR OTHERWISE, OR WITH RESPECT TO ANY INFORMATION PROVIDED TO THE BUYER,
INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR
PURPOSE.  ALL OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY DISCLAIMED.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

The Buyer represents and warrants to the Seller as follows:

 

Section 5.1            Organization.  The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the state of New York. 
The Buyer is duly qualified or licensed to do business as a foreign corporation
and is in good standing in each jurisdiction where such qualification or license
is required, except where the failure to so qualify or be so licensed would not
reasonably be expected to adversely affect the Buyer’s ability to consummate the
transactions contemplated by, and discharge its obligations under, this
Agreement and the Ancillary Documents to which it is a party (a “Buyer Material
Adverse Effect”).

 

Section 5.2            Authorization of Transaction.  The Buyer has all
requisite corporate power and authority to execute and deliver this Agreement
and each of the Ancillary Documents to which it is a party, and to perform its
obligations hereunder and thereunder.  This Agreement constitutes, and each of
the Ancillary Documents executed and delivered by the Buyer constitutes, a valid
and legally binding obligation of the Buyer (assuming that this Agreement and
such Ancillary Documents will constitute valid and legally binding obligations
of the other parties thereto), enforceable in accordance with its terms and
conditions, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles, including principles of commercial reasonableness, good faith
and fair dealing.


 


SECTION 5.3            NONCONTRAVENTION; CONSENTS.


 


(A)           THE EXECUTION AND DELIVERY BY THE BUYER OF THIS AGREEMENT AND THE
ANCILLARY DOCUMENTS TO WHICH IT IS A PARTY, AND THE CONSUMMATION BY THE BUYER OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, DO NOT: (I) VIOLATE ANY LAW TO
WHICH THE BUYER IS SUBJECT, WHICH WOULD REASONABLY BE EXPECTED TO HAVE A BUYER
MATERIAL ADVERSE EFFECT (II) CONFLICT WITH OR RESULT IN A BREACH OF ANY
PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS OF THE BUYER, OR
(III) CREATE A BREACH, DEFAULT, TERMINATION, CANCELLATION OR ACCELERATION OF ANY
OBLIGATION UNDER ANY CONTRACT, AGREEMENT OR BINDING COMMITMENT TO WHICH THE
BUYER IS A PARTY OR BY WHICH THE BUYER OR ANY OF ITS ASSETS OR PROPERTIES ARE
BOUND OR SUBJECT, WHICH WOULD REASONABLY BE EXPECTED TO HAVE A BUYER MATERIAL
ADVERSE EFFECT.


 


(B)           EXCEPT FOR FILINGS TO BE MADE WITH THE UNITED STATES PATENT,
TRADEMARK AND COPYRIGHT OFFICES (OR THEIR RESPECTIVE FOREIGN EQUIVALENTS, IF
NECESSARY) IN CONNECTION WITH THE REGISTRATION AND/OR TRANSFER OF INTELLECTUAL
PROPERTY, NO NOTICES, LICENSES, PERMITS, CONSENTS, APPROVALS, AUTHORIZATIONS,
QUALIFICATIONS OR ORDERS OF GOVERNMENTAL ENTITIES OR THIRD PARTIES ARE REQUIRED
FOR THE CONSUMMATION BY THE BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY
THE ANCILLARY DOCUMENTS, OTHER THAN SUCH OF THE FOREGOING THAT, IF NOT OBTAINED
OR MADE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A BUYER MATERIAL ADVERSE
EFFECT.

 

Section 5.4            Litigation.  There are no legal, administrative,
arbitration or other formal proceedings or governmental investigations pending
or, to the Buyer’s knowledge, threatened,

 

9

--------------------------------------------------------------------------------


 

that question the validity of this Agreement or any of the Ancillary Documents,
or any action taken or to be taken by the Buyer in connection with this
Agreement or any of the Ancillary Documents, other than such of the foregoing
that would not reasonably be expected to have a Buyer Material Adverse Effect.

 

Section 5.5            Availability of Funds.  The Buyer has funds available to
it sufficient to pay to the Seller the Purchase Price and to perform all of the
Buyer’s obligations pursuant to, and to consummate the transactions contemplated
by, this Agreement and each of the Ancillary Documents to which it is a party.

 

Section 5.6            Brokers’ Fees.  The Buyer has no liability or obligation
to pay any fees or commissions to any broker, finder or agent with respect to
the transactions contemplated by this Agreement.

 

Section 5.7            LIMITATION ON THE SELLER’S WARRANTIES.  THE BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN
ARTICLE IV, THE SELLER MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF ANY OF THE PURCHASED ASSETS OR
OTHERWISE, OR WITH RESPECT TO ANY INFORMATION PROVIDED TO THE BUYER, INCLUDING
WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE.


 

ARTICLE VI
COVENANTS

 

The Buyer and the Seller agree to the following with respect to the period
following the Closing:

 

Section 6.1            General.  In case at any time after the Closing Date any
further action is reasonably necessary to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as the other
Party reasonably may request, at the sole cost and expense of the requesting
Party (unless otherwise specified herein).

 

Section 6.2            Post-Closing Consents.  The Seller and the Buyer each
will use commercially reasonable efforts after the Closing Date to obtain all
consents, approvals or authorizations of any third parties that are not obtained
prior to the Closing Date and that are required in connection with the
transactions contemplated by this Agreement.

 

Section 6.3            Litigation Support.  In the event and for so long as
either Party is actively contesting or defending against any third party charge,
complaint, action, suit, proceeding, hearing, investigation, claim or demand in
connection with any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act or
transaction involving the Purchased Assets, the other Party will reasonably
cooperate with the contesting or defending Party and its counsel in the contest
or defense, make available its personnel and provide such testimony and access
to its books and records as may be reasonably requested in connection with the
contest or defense, at the sole cost and expense of the contesting

 

10

--------------------------------------------------------------------------------


 

or defending Party (unless such contesting or defending Party is entitled to
indemnification therefor under Article IX in which case, the costs and expense
will be borne by the Parties as set forth in Article IX).

 

Section 6.4            Use of Excluded Names.  Except as otherwise expressly
provided in this Section 6.4, no interest in or right to use the Excluded Names
is being assigned, transferred or otherwise conveyed to the Buyer pursuant to
this Agreement.  Neither the Buyer nor any of its Affiliates will use any
Excluded Name, trademark, service mark, brand name, certification mark, trade
name, corporate name, domain name or other indication of source or origin that
is likely to cause confusion with any of the Excluded Names or be associated
with the Seller or any of its Affiliates after the Closing Date, except as
expressly permitted pursuant to this Section 6.4.  The Parties acknowledge and
agree that, pursuant to Section 2.2(a)(ii), the Seller’s interest in the website
www.bpt.com shall transfer to the Buyer and that the Buyer’s use thereof
following Closing shall not constitute a breach of the Buyer’s obligations under
this Section 6.4.

 

ARTICLE VII
CLOSING DELIVERIES

 

Section 7.1            Closing Deliveries of the Seller.  At the Closing, the
Seller will deliver the following:

 


(A)           A DULY EXECUTED COUNTERPART OF THE BILL OF SALE AND ASSIGNMENT AND
ASSUMPTION AGREEMENT IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A (THE
“BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT”);


 


(B)           A DULY EXECUTED COUNTERPART OF THE ASSIGNMENT OF PATENTS IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B (THE “ASSIGNMENT OF
PATENT”);


 


(C)           A DULY EXECUTED COUNTERPART OF THE ASSIGNMENT OF TRADEMARKS IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C (THE “ASSIGNMENT OF
TRADEMARKS”);


 


(D)           SUCH OTHER INSTRUMENTS OF SALE, TRANSFER, CONVEYANCE AND
ASSIGNMENT AS THE BUYER AND ITS COUNSEL MAY REASONABLY REQUEST TO VEST IN THE
BUYER ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE PURCHASED
ASSETS;


 


(E)           DULY EXECUTED COUNTERPARTS OF ALL CERTIFICATES, INSTRUMENTS AND
OTHER DOCUMENTS NECESSARY TO CONSUMMATE THE BRITISH TRANSACTION; AND


 


(F)            COUNSEL FOR SELLER SHALL DELIVER TO BUYER A FAVORABLE OPINION,
DATED AS OF THE CLOSING DATE AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
(INCLUDING CUSTOMARY ASSUMPTIONS AND QUALIFICATIONS) TO BUYER WITH RESPECT TO
THE MATTERS SET FORTH IN SECTIONS 4.1, 4.2 AND 4.3(A):

 

Section 7.2            Closing Deliveries of the Buyer.  At the Closing, the
Buyer will deliver the following:


 


(A)           THE PURCHASE PRICE IN CASH BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ACCOUNT OR ACCOUNTS DESIGNATED BY THE SELLER;

 

11

--------------------------------------------------------------------------------


 


(B)           A DULY EXECUTED COUNTERPART OF THE BILL OF SALE AND ASSIGNMENT AND
ASSUMPTION AGREEMENT AND SUCH OTHER INSTRUMENTS OF ASSUMPTION AS THE SELLER AND
ITS COUNSEL MAY REASONABLY REQUEST;


 


(C)           A DULY EXECUTED COUNTERPART OF THE ASSIGNMENT OF PATENT;


 


(D)           A DULY EXECUTED COUNTERPART OF THE ASSIGNMENT OF TRADEMARKS; AND


 


(E)           DULY EXECUTED COUNTERPARTS OF ALL CERTIFICATES, INSTRUMENTS AND
OTHER DOCUMENTS NECESSARY TO CONSUMMATE THE BRITISH TRANSACTION.


 

Section 7.3            Conditions to Buyer’s Performance

 

Buyer’s obligations to purchase and pay the purchase price for the Purchased
Assets are subject to the following express conditions:

 


(A)           THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE.


 


(B)           ALL OF THE COVENANTS OF SELLER SET FORTH HEREIN AND WHICH WERE TO
BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN DULY PERFORMED.


 


(C)           THERE SHALL NOT HAVE BEEN INSTITUTED OR THREATENED, ON OR BEFORE
THE CLOSING DATE, ANY ACTION OR PROCEEDING BEFORE ANY COURT OR GOVERNMENTAL
AGENCY OR BODY, OR BY A PUBLIC AUTHORITY, WITH RESPECT TO THE ACQUISITION OF THE
PURCHASED ASSETS AS CONTEMPLATED HEREBY.


 


(D)           ALL AGREEMENTS BETWEEN BUYER AND ANOTHER PARTY HERETO SHALL HAVE
BEEN FULLY EXECUTED AND DELIVERED.  SELLER SHALL HAVE EXECUTED AND DELIVERED THE
GENERAL ASSIGNMENT AND BILL OF SALE AND OTHER INSTRUMENTS PROVIDED FOR HEREIN,
AND SUCH OTHER DOCUMENTS, REASONABLY SATISFACTORY TO BUYER’S COUNSEL, AS SHALL
BE NECESSARY OR APPROPRIATE TO THE TRANSFER OF THE PURCHASED ASSETS TO BUYER.


 


(E)           SELLER SHALL HAVE OBTAINED ALL REQUIRED CONSENTS OR APPROVALS IN
WRITING OF ALL PARTIES WHOSE CONSENT OR APPROVAL IS NECESSARY FOR THE TRANSFER
OF THE PURCHASED ASSETS.


 


(F)            COUNSEL FOR SELLER SHALL HAVE DELIVERED TO BUYER AN OPINION OF
COUNSEL AS SET FORTH IN PARAGRAPH 7.1(F).

 


ARTICLE VIII
LICENCE BACK OF INTELLECTUAL PROPERTY

 

The Buyer hereby grants to the Sellers (on behalf of itself and no trust for BML
and the Seller’s other Affiliates), effective upon Closing and expiring on the
date upon which the licence back of intellectual property rights set forth in
section 14 of the British Asset Sale Agreement expires, a non-exclusive,
royalty-free, worldwide right and licence to use the Intellectual Property for
the purposes of the Seller, BML and the Seller’s other Affiliates marketing and
selling any Excluded Assets (as that term is defined in the British Asset Sale
Agreement),

 

12

--------------------------------------------------------------------------------


 

manufacturing products, fulfilling customer orders placed prior to Closing or
selling products to other customers as a result of the cancellation of any such
orders.

 


SECTION 8.2


 


THE SELLER’S RIGHTS UNDER THE LICENCES CONTAINED IN SUBSECTION 8.2 ARE PERSONAL
AND MAY NOT BE SUBLICENSED, ASSIGNED, OR OTHERWISE TRANSFERRED, EXCEPT WITH THE
CONSENT OF THE PURCHASER AND EXCEPT IN THE CASE OF ANY SUBLICENSE, ASSIGNMENT OF
OTHER TRANSFER OF SUCH RIGHTS TO BML.

 


ARTICLE IX
REMEDIES


 

Section 9.1            Survival.  The representations and warranties of the
Parties contained in this Agreement and in the Ancillary Documents will survive
until the one-year anniversary of the Closing Date.  The covenants or agreements
of the Parties contained in this Agreement and the Ancillary Documents will
survive the Closing indefinitely, except that those covenants and agreements
which by their terms are to be performed or observed for shorter periods will
survive until the expiration of such shorter period.  Notwithstanding anything
to the contrary, no claim may be made with respect to any representations or
warranties under this Agreement or any Ancillary Document after the expiration
of the applicable survival period set forth in this Section 9.1.

 


SECTION 9.2            INDEMNIFICATION BY THE SELLER.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS ARTICLE IX, THE SELLER
AGREES TO REIMBURSE, INDEMNIFY AND HOLD HARMLESS THE BUYER, ITS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES AND ITS PRESENT AND FUTURE
AFFILIATES (EACH, A “BUYER INDEMNIFIED PARTY”) FROM, AGAINST AND IN RESPECT OF
ANY AND ALL LOSSES INCURRED BY A BUYER INDEMNIFIED PARTY RESULTING FROM, OR THAT
EXIST OR ARISE DUE TO, ANY OF THE FOLLOWING (COLLECTIVELY, “BUYER CLAIMS”):


 

(I)            PRIOR TO THEIR EXPIRATION IN ACCORDANCE WITH SECTION 9.1, ANY
INACCURACY OF ANY REPRESENTATION OR THE BREACH OF ANY WARRANTY MADE BY THE
SELLER IN THIS AGREEMENT OR CONTAINED IN ANY ANCILLARY DOCUMENT;

 

(II)           THE NONFULFILLMENT OF ANY COVENANT OR AGREEMENT OF THE SELLER
PURSUANT TO THIS AGREEMENT OR ANY ANCILLARY DOCUMENT (OTHER THAN THE RETENTION
OF THE EXCLUDED LIABILITIES BY THE SELLER AS SET FORTH IN SECTION 9.2(A)(III)
BELOW); AND

 

(III)          ANY OF THE EXCLUDED LIABILITIES.

 


(B)           NOTWITHSTANDING SECTION 9.2(A), THE OBLIGATIONS OF THE SELLER
PURSUANT TO SECTION 9.2(A)(I) AND 9.2(A)(II) WILL: (I) NOT APPLY TO ANY BUYER
CLAIMS UNTIL, AND THEN ONLY TO THE EXTENT THAT, THE AGGREGATE AMOUNT OF ALL
LOSSES INCURRED BY ALL BUYER INDEMNIFIED PARTIES EXCEEDS 2% OF THE PURCHASE
PRICE (THE “BASKET AMOUNT”); AND (II) BE LIMITED TO, AND WILL NOT EXCEED, THE
AGGREGATE AMOUNT OF 30% OF THE PURCHASE PRICE (THE “CEILING AMOUNT”).

 

13

--------------------------------------------------------------------------------


 


SECTION 9.3            INDEMNIFICATION BY THE BUYER.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS ARTICLE VIII, THE
BUYER AGREES TO REIMBURSE, INDEMNIFY AND HOLD HARMLESS THE SELLER, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES AND ITS PRESENT AND
FUTURE AFFILIATES (COLLECTIVELY, THE “SELLER INDEMNIFIED PARTIES”) FROM, AGAINST
AND IN RESPECT OF ANY AND ALL LOSSES INCURRED BY A SELLER INDEMNIFIED PARTY
RESULTING FROM, OR THAT EXIST OR ARISE DUE TO, ANY OF THE FOLLOWING
(COLLECTIVELY “SELLER CLAIMS,” AND TOGETHER WITH BUYER CLAIMS, THE “CLAIMS”):


 


(I)            PRIOR TO THEIR EXPIRATION IN ACCORDANCE WITH SECTION 9.1, ANY
INACCURACY OF ANY REPRESENTATION OR THE BREACH OF ANY WARRANTY MADE BY THE BUYER
IN THIS AGREEMENT OR IN ANY ANCILLARY DOCUMENT; AND


 


(II)           THE NONFULFILLMENT OF ANY COVENANT OR AGREEMENT OF THE BUYER
PURSUANT TO THIS AGREEMENT OR ANY ANCILLARY DOCUMENT.


 


(B)           NOTWITHSTANDING SECTION 9.3(A), THE OBLIGATIONS OF THE BUYER
PURSUANT TO SECTION 9.3(A)(I) AND 9.3(A)(II) WILL: (I) NOT APPLY TO ANY SELLER
CLAIMS UNTIL, AND THEN ONLY TO THE EXTENT THAT, THE AGGREGATE AMOUNT OF ALL
LOSSES INCURRED BY ALL SELLER INDEMNIFIED PARTIES EXCEEDS THE BASKET AMOUNT; AND
(II) BE LIMITED TO, AND WILL NOT EXCEED, THE CEILING AMOUNT.


 


SECTION 9.4            PROCEDURES FOR INDEMNIFICATION.


 


(A)           NO PARTY HERETO WILL BE LIABLE FOR ANY CLAIM FOR INDEMNIFICATION
UNDER THIS ARTICLE IX UNLESS WRITTEN NOTICE OF A CLAIM FOR INDEMNIFICATION IS
DELIVERED BY THE PARTY SEEKING INDEMNIFICATION (THE “INDEMNIFIED PARTY”) TO THE
PARTY FROM WHOM INDEMNIFICATION IS SOUGHT (THE “INDEMNIFYING PARTY”) PRIOR TO
THE EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD, IF ANY, SET FORTH IN
SECTION 9.1.  IF ANY THIRD PARTY NOTIFIES THE INDEMNIFIED PARTY WITH RESPECT TO
ANY MATTER WHICH MAY GIVE RISE TO A CLAIM FOR INDEMNIFICATION (A “THIRD PARTY
CLAIM”) AGAINST THE INDEMNIFYING PARTY UNDER THIS ARTICLE IX, THEN THE
INDEMNIFIED PARTY WILL NOTIFY THE INDEMNIFYING PARTY PROMPTLY THEREOF IN WRITING
AND IN ANY EVENT WITHIN 15 DAYS AFTER RECEIVING NOTICE FROM A THIRD PARTY;
PROVIDED THAT NO DELAY ON THE PART OF THE INDEMNIFIED PARTY IN NOTIFYING THE
INDEMNIFYING PARTY WILL RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATION
HEREUNDER UNLESS THE INDEMNIFYING PARTY IS PREJUDICED THEREBY.  ALL NOTICES
GIVEN PURSUANT TO THIS SECTION 9.4 WILL DESCRIBE WITH REASONABLE SPECIFICITY THE
THIRD PARTY CLAIM AND THE BASIS OF THE INDEMNIFIED PARTY’S CLAIM FOR
INDEMNIFICATION.  ONCE THE INDEMNIFIED PARTY HAS GIVEN NOTICE OF THE THIRD PARTY
CLAIM TO THE INDEMNIFYING PARTY, THE INDEMNIFYING PARTY WILL BE ENTITLED TO
PARTICIPATE THEREIN AND, TO THE EXTENT DESIRED, TO ASSUME THE DEFENSE THEREOF
WITH COUNSEL OF ITS CHOICE, PROVIDED, HOWEVER, THE INDEMNIFIED PARTY MAY
PARTICIPATE (BUT NOT CONTROL) SUCH DEFENSE AND AFTER NOTICE OF ITS ELECTION TO
ASSUME THE DEFENSE THEREOF, THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO THE
INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE OF THE THIRD PARTY CLAIM, OTHER
THAN REASONABLE COSTS OF INVESTIGATION, UNLESS THE INDEMNIFYING PARTY DOES NOT
ACTUALLY ASSUME THE DEFENSE THEREOF FOLLOWING NOTICE OF SUCH ELECTION.  IF THE
INDEMNIFYING PARTY DOES NOT ASSUME THE DEFENSE OF SUCH THIRD PARTY CLAIM, THE
INDEMNIFIED PARTY WILL HAVE THE RIGHT TO UNDERTAKE THE DEFENSE OF SUCH THIRD
PARTY CLAIM, BY COUNSEL OR OTHER REPRESENTATIVES OF ITS OWN CHOOSING, ON BEHALF
OF AND FOR THE ACCOUNT AND RISK OF THE INDEMNIFYING PARTY (SUBJECT TO THE
LIMITATIONS ON THE INDEMNIFYING PARTY’S OBLIGATIONS TO

 

14

--------------------------------------------------------------------------------


 


INDEMNIFY OTHERWISE SET FORTH IN THIS ARTICLE IX AND TO THE RIGHT OF THE
INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF OR OPPOSITION TO SUCH THIRD PARTY
CLAIM AT ANY TIME PRIOR TO SETTLEMENT, COMPROMISE OR FINAL DETERMINATION
THEREOF).


 


(B)           NEITHER THE INDEMNIFIED PARTY NOR THE INDEMNIFYING PARTY WILL
CONSENT TO THE ENTRY OR ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OF ANY THIRD
PARTY CLAIM THAT MIGHT GIVE RISE TO LIABILITY OF THE OTHER PARTY UNDER THIS
ARTICLE IX WITHOUT SUCH PARTY’S CONSENT, WHICH WILL NOT BE UNREASONABLY WITHHELD
OR DELAYED.  IF THE INDEMNIFYING PARTY ELECTS TO SETTLE ANY SUCH THIRD PARTY
CLAIM, AND THE INDEMNIFIED PARTY REFUSES TO CONSENT TO SUCH COMPROMISE OR
SETTLEMENT, THEN THE LIABILITY OF THE INDEMNIFYING PARTY TO THE INDEMNIFIED
PARTY WILL BE LIMITED TO THE AMOUNT OFFERED BY THE INDEMNIFYING PARTY IN
COMPROMISE OR SETTLEMENT.


 


SECTION 9.5            CERTAIN LIMITATIONS.


 


(A)           AN INDEMNIFYING PARTY WILL NOT BE LIABLE UNDER THIS ARTICLE IX IN
RESPECT OF A CLAIM FOR INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF
ANY KIND, INCLUDING CONSEQUENTIAL DAMAGES RESULTING FROM BUSINESS INTERRUPTION
OR LOST PROFITS.


 


(B)           THE OBLIGATIONS OF THE INDEMNIFYING PARTY TO PROVIDE
INDEMNIFICATION UNDER THIS ARTICLE IX WILL BE TERMINATED, MODIFIED OR ABATED AS
APPROPRIATE TO THE EXTENT THAT THE UNDERLYING CLAIM (I) WOULD NOT HAVE ARISEN
BUT FOR A VOLUNTARY ACT THAT IS CARRIED OUT AT THE EXPRESS WRITTEN REQUEST OF,
OR WITH THE EXPRESS WRITTEN APPROVAL, CONCURRENCE OF OR WITH THE KNOWING
ASSISTANCE OF THE INDEMNIFIED PARTY, (II) IS BASED, IN WHOLE OR IN PART, ON THE
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY, OR
(III) RELATES TO THE INACCURACY OR BREACH OF A REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT SET FORTH IN THIS AGREEMENT OF WHICH THE INDEMNIFIED PARTY
HAD KNOWLEDGE PRIOR TO THE CLOSING.  FOR PURPOSES OF THIS SECTION 9.5,
“VOLUNTARY” WILL MEAN AN ACT OTHER THAN ANY ACT WHICH IS REQUIRED TO BE TAKEN BY
LAW OR WHICH, IF TAKEN, WOULD CONSTITUTE PRUDENT BUSINESS PRACTICE.


 

Section 9.6            Certain Benefits.  The amount of any indemnification
payable under this Article IX will be net of (a) any Tax benefits that the
Indemnified Party receives or is entitled to by reason of the Claim giving rise
to the indemnification payment and (b) the receipt of any insurance proceeds
paid or payable to the Indemnified Party under any policies of insurance
covering the Loss giving rise to the Claim.  The Indemnified Party will use
commercially reasonable efforts to collect any such insurance and will account
to the Indemnifying Party therefor.  If, at any time subsequent to the
Indemnified Party receiving an indemnity payment for a Claim under this Article
IX, the Indemnified Party receives payment in respect of the Loss underlying
such Claim through recovery, settlement or otherwise under or pursuant to any
insurance coverage, or pursuant to any claim, recovery, settlement or payment by
or against another Person, the amount of such payment, less any costs, expenses
or premiums incurred directly in connection therewith, will promptly be repaid
by the Indemnified Party to the Indemnifying Party.

 

Section 9.7            Treatment of Indemnity Payments.  All indemnification
payments made pursuant to this Agreement will be treated by the Parties as
adjustments to the Purchase Price.

 

15

--------------------------------------------------------------------------------


 

Section 9.8            Exclusive Remedy.  Other than as set forth in Section
9.9, the remedies provided in this Article IX will be the sole and exclusive
remedies of the Parties for all disputes arising out of or relating to this
Agreement or any Ancillary Document, and will supersede and replace all other
rights and remedies that any of the Parties may have under any Law.

 

Section 9.9            Mitigation.  Each Party agrees to use commercially
reasonable efforts to mitigate any Loss which forms the basis of a Claim
hereunder.

 


ARTICLE X
MISCELLANEOUS


 

Section 10.1         Notices.  Any notice, request, instruction or other
document to be given hereunder will be in writing and delivered personally or
sent by registered or certified mail, postage prepaid, or by facsimile,
according to the instructions set forth below. Such notices will be deemed
given: at the time delivered by hand, if personally delivered; at the time
received if sent by registered or certified mail; and at the time when
confirmation of successful transmission is received by the sending facsimile
machine if sent by facsimile.

 

If to the Seller:

 

BPT IP LLC
C/o American Capital Strategies, Inc.
2 Bethesda Metro Center
14th Floor
Bethesda, MD 20814, USA

Attention:
Facsimile No.:

 

 

 

 

 

 

If to the Buyer:

 

HARDINGE, INC.
1 Hardinge Drive,
Elmira, NY, 14902-1507, USA

Attention:
Facsimile No.:

 

or to such other address or to the attention of such other party that the
recipient party has specified by prior written notice to the sending party in
accordance with the preceding.

 

Section 10.2         Expenses; No Offset.  Except as expressly provided in this
Agreement, each of the Buyer and the Seller, and their respective Affiliates,
will bear its own costs and expenses (including legal, accounting and investment
banking fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby, whether or not such transactions are
consummated.  Neither Party may make any offset against amounts due to the other
Party pursuant to this Agreement, the Ancillary Documents or otherwise.  Without
limiting

 

16

--------------------------------------------------------------------------------


 

the foregoing, any fees or expenses necessary to transfer any Intellectual
Property or any Contract after the Closing Date shall be the sole responsibility
of the Buyer.

 

Section 10.3         Disclosure Schedules.  The representations and warranties
of the Seller set forth in this Agreement are made and given subject to the
disclosures contained in the Disclosure Schedules.  The Seller will not be or be
deemed to be in breach of any such representations and warranties (and no claim
will lie in respect thereof) in respect of any such matter so disclosed in the
Disclosure Schedules.  Where only brief particulars of a matter are set out or
referred to in the Disclosure Schedules, or a reference is made only to a
particular part of a disclosed document, full particulars of the matter and the
full contents of the document are deemed to be disclosed where such brief
particulars are reasonably sufficient to place Purchase on notice.  Inclusion of
information in the Disclosure Schedules will not be construed as an admission
that such information is material to the Seller or the Purchased Assets, taken
as a whole.  The specific disclosures set forth in the Disclosure Schedules have
been organized to correspond to section references in this Agreement to which
the disclosure may be most likely to relate, together with appropriate cross
references when disclosure is applicable to other sections of this Agreement;
provided, however, that any disclosure in the Disclosure Schedules will apply to
and will be deemed to be disclosed for the purposes of this Agreement
generally.  In the event that there is any inconsistency between this Agreement
and matters disclosed in the Disclosure Schedules, information contained in the
Disclosure Schedules will prevail and will be deemed to be the relevant
disclosure.

 

Section 10.4         Publicity  Except as required by law or applicable
regulation, including, but not limited to, the reporting and disclosure
requirements under U.S. securities laws, and subject to the provisions of
section 10.5, none of the parties will disclose or make public the terms or
existence of this Agreement without the prior written consent of the other
parties hereto.  Any public announcement or similar publicity with respect to
this Agreement or the transactions contemplated herein will be issued, if at
all, at such time and in such manner as the parties mutually agree. 
Notwithstanding this Section 10.4, a party may disclose the terms of this
Agreement to a third party (the “Potential Buyer”) with whom it is in good faith
negotiations for the proposed acquisition of Control of such party or of a
portion of the business of such party by the Potential Buyer, provided that
three (3) days’ prior written notice has been provided to the other parties
hereto and provided further that such party and the Potential Buyer have entered
into a binding written agreement pursuant to which the Potential Buyer is
required to keep the terms of this Agreement confidential.

 

Section 10.5         SEC Filing  The parties acknowledge that the transactions
contemplated by this Agreement will give rise to an obligation upon the Buyer to
disclose the terms of this Agreement pursuant to federal securities laws. 
Hardinge agrees that it will (i) solely with respect to the first filing of this
Agreement with respect to federal securities laws, consult with the Seller prior
to any such disclosure in order to allow the Seller to comment on the content
and form of the proposed disclosure, provided however that the final form and
content of any such proposed disclosure shall be within the sole discretion of
the Buyer, (ii) use good faith efforts to seek and obtain protective or other
confidentiality orders with respect to such of the terms of this Agreement as
the Buyer in its sole discretion determines, (iii) except as required by law or
applicable regulation, including but not limited to the reporting and disclosure
requirements under U.S. securities laws, not disclose, prior to a written
decision by the Securities and Exchange Commission (“SEC”) on any confidential
information request made by the Buyer,

 

17

--------------------------------------------------------------------------------


 

any specific information that is the subject of such confidential information
request, (iv) except as required by law or applicable regulation, including but
not limited to the reporting and disclosure requirements under U.S. securities
laws, commencing on the date of the SEC’s written decision on such confidential
information request and ending on the expiration of the period for which the SEC
grants any confidential treatment, not disclose any specific information in
respect of which the SEC grants confidential treatment, and (v) promptly provide
the Seller with a copy of all correspondence to and from the SEC concerning such
confidential information request, including but not limited to copies of the
confidential treatment itself and of the SEC’s written decision in respect
thereof.

 


SECTION 10.6         TRANSFER TAXES; BULK SALES OR TRANSFER LAWS.  THE BUYER
WILL PAY ALL TAXES THAT ARE REQUIRED TO BE PAID IN RESPECT OF ANY TRANSFER,
SALES, USE, RECORDING, VALUE-ADDED OR SIMILAR TAXES THAT MAY BE IMPOSED BY
REASON OF THE SALE, ASSIGNMENT, TRANSFER AND DELIVERY OF THE PURCHASED ASSETS. 
THE BUYER WILL TIMELY FILE ALL TAX RETURNS REQUIRED TO BE FILED IN CONNECTION
WITH THE PAYMENT OF SUCH TAXES.  THE BUYER WAIVES COMPLIANCE BY THE SELLER WITH
THE PROVISIONS OF ANY BULK SALES LAWS THAT MAY BE APPLICABLE TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 

Section 10.7         Assignment; Successors and Assigns.  Neither this Agreement
nor any of the rights, interests or obligations provided by this Agreement may
be assigned by either Party (whether by operation of Law or otherwise) without
the prior written consent of the other Party.  Subject to the preceding sentence
and except as otherwise expressly provided herein, this Agreement will be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

Section 10.8         Amendment; Waiver.  This Agreement may be amended by a
written instrument executed and delivered by the Seller and the Buyer.  At any
time prior to the Closing, the Parties may extend the time for performance of or
waive compliance with any of the covenants or agreements of the other Party to
this Agreement, and may waive any breach of the representations or warranties of
such other Party.  No agreement extending or waiving any provision of this
Agreement will be valid or binding unless it is in writing and is executed and
delivered by or on behalf of the Party against which it is sought to be
enforced.

 

Section 10.9         Severability; Specific Performance.  Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable Law, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.  Each Party acknowledges and
agrees that the other Party may be irreparably damaged if any provision of this
Agreement is not performed in accordance with its terms or otherwise is
breached.  Accordingly, each Party agrees that the other Party may be entitled,
subject to a determination by a court of competent jurisdiction, to injunctive
relief to prevent any such failure of performance or breach and to enforce
specifically this Agreement and any of the terms and provisions hereof.

 

Section 10.10       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all such
counterparts taken together will constitute one and the same Agreement.

 

18

--------------------------------------------------------------------------------


 

Section 10.11       Descriptive Headings.  The descriptive headings of this
Agreement are inserted for convenience only and will not constitute a part of
this Agreement.

 

Section 10.12       No Third-Party Beneficiaries.  This Agreement will not
confer any rights or remedies upon any Person or entity other than the Parties
hereto, their respective successors and permitted assigns and the Buyer
Indemnified Parties and the Seller Indemnified Parties under Article IX.

 

Section 10.13       Entire Agreement.  This Agreement and the Ancillary
Documents collectively constitute the entire agreement among the Parties and
supersede any prior and contemporaneous understandings, agreements or
representations by or among the parties, written or oral, that may have related
in any way to the subject matter hereof.

 

Section 10.14       Exhibits and Schedules.  The Exhibits and Disclosure
Schedules attached to this Agreement are made a part of this Agreement as if set
forth fully herein.

 

Section 10.15       Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OFNEW YORK, WITHOUT GIVING
EFFECT TO ANY LAW OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement on the date first written above.

 

 

BPT IP LLC

 

 

 

 

 

By:

  /s/ GORDON O’BRIEN

 

 

Name: Gordon O’Brien

 

 

 

 

 

HARDINGE, INC.

 

 

 

 

 

By:

  /s/ J. PATRICK ERVIN

 

 

Name: J. Patrick Ervin

 

Title:President and CEO

 

20

--------------------------------------------------------------------------------


 

Exhibit A

BILL OF SALE AND

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT, made and delivered
pursuant to that Asset Purchase Agreement dated as of the date hereof (the
“Asset Purchase Agreement”), by and between BPT-IP LLC, a Delaware limited
liability company (the “Seller”), and Hardinge, Inc., a New York corporation
(the “Buyer”).  Unless otherwise indicated, capitalized terms used and not
defined herein will have the meanings ascribed to such terms in the Asset
Purchase Agreement.

 

In consideration of the mutual agreements contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.             The Seller hereby sells, assigns, transfers, conveys and delivers
to the Buyer, its successors and assigns, forever, and the Buyer hereby accepts,
all right, title and interest in and to the Purchased Assets effective as of the
date hereof.

 

2.             The Seller hereby covenants with the Buyer, and its successors
and assigns, that the Seller and its successors and assigns will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, transfers, assignments and conveyances, powers
of attorney and assurances for the better selling, transferring, assigning,
assuring, conveying and confirming unto the Buyer, its successors and assigns,
all and singular, the Purchased Assets, as the Buyer and its successors and
assigns shall reasonably request.

 

3.             The Buyer hereby covenants with the Seller, and its successors
and assigns, that the Buyer and its successors and assigns will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, transfers, assignments and conveyances, powers
of attorney and assurances for the better selling, transferring, assigning,
assuring, conveying and confirming unto the Seller, its successors and assigns,
all and singular, the Purchased Assets, as the Seller and its successors and
assigns shall reasonably request.

 

4.             This Bill of Sale and Assignment and Assumption Agreement is
subject to all of the representations, warranties, covenants, exclusions and
indemnities set forth in the Asset Purchase Agreement, all of which are
incorporated herein by reference and nothing contained herein shall be construed
to limit, terminate or expand any terms and conditions contained in the Asset
Purchase Agreement.

 

5.             Notwithstanding the foregoing, this Bill of Sale and Assignment
and Assumption Agreement shall not constitute an assignment or attempted
assignment of any agreement if the attempted assignment thereof, without the
consent, approval or waiver of a third party or entity (including a governmental
authority), would constitute a breach thereof or a violation of any law, rule or
regulation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have caused this Bill of Sale and
Assignment and Assumption Agreement to be executed on this 3rd day of November,
2004.

 

 

BPT-IP LLC

 

 

 

 

 

By:

/s/ GORDON O’BRIEN

 

 

Name:

Gordon O’Brien

 

Its:

 

 

 

 

 

 

 

HARDINGE, INC.

 

 

 

 

 

By:

/s/ J. PATRICK ERVIN

 

 

Name:

J. Patrick Ervin

 

Its:

President and CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT B

ASSIGNMENT OF PATENTS

 

In connection with the consummation on the date hereof of the transactions
contemplated in that Asset Purchase Agreement dated as of the date hereof (the
“Asset Purchase Agreement”), by and between BPT-IP LLC, a Delaware limited
liability company (the “Assignor”), and HARDINGE, INC., a New York corporation
(the “Assignee”), the Assignor has agreed to transfer all of its rights in and
to all of the patents listed on Exhibit A attached hereto to the Assignee.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignor does hereby sell, assign and
transfer to the Assignee, and its successors and assigns, all right, title, and
interest of the Assignor in, to, and under the patents listed on Schedule I
(which is incorporated into and made a part of this Assignment of Patents),
together with all rights to sue and recover for any past, present or future
infringements, dilution, damage or injury (and including the right to take over
and continue any and all existing suits) to any of the foregoing and collect
profits or damages with respect to same, the same to be held and enjoyed
hereinafter by the Assignee for its own use and for the use of its successor and
assigns, to the full end of the term for which the Patent was granted, as fully
and entirely as the same when have been held by Assignor had this Assignment not
been made.

 

Assignor hereby covenants to execute and deliver to Assignee such additional
assignments and instruments of transfer as Assignee may require to evidence
Assignee’s ownership of the Patents or the conveyance of the Patents to
Assignee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Assignment as of
this 3rd day of November, 2004.

 

 

BPT-IP LLC

 

 

 

 

 

By:

/s/ GORDON O’BRIEN

 

 

Name:

Gordon O’Brien

 

Its:

 

 

 

 

 

 

 

HARDINGE, INC.

 

 

 

 

 

By:

/s/ J. PATRICK ERVIN

 

 

Name:

J. Patrick Ervin

 

Its:

President and CEO

 

--------------------------------------------------------------------------------


 

Schedule I

 

Patent

 

Application No.

 

Filing Date

 

5,672,145

 

Tool Carousel

 

09/30/97

 

 

--------------------------------------------------------------------------------


 

Exhibit C

ASSIGNMENT OF TRADEMARKS

 

In connection with the consummation on the date hereof of the transactions
contemplated in that Asset Purchase Agreement dated as of the date hereof (the
“Asset Purchase Agreement”), by and between BPT-IP LLC, a Delaware limited
liability company (the “Assignor”), and HARDINGE, INC., a New York corporation
(the “Assignee”) (the “Assignee”), the Assignor has agreed to transfer all of
its rights in all of the trademarks listed on Exhibit A attached hereto to the
Assignee (“Trademarks”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignor does hereby assign, grant and
transfer to the Assignee, and its successors and assigns, all right, title, and
interest of the Assignor in, to, and under the Trademarks and trade names listed
on Schedule I (which is incorporated into and made a part of this Assignment of
Trademarks) together with all of the goodwill of the business symbolized by such
Trademarks and trade names, together with all rights to sue and recover for any
past, present or future infringements, dilution, damage or injury (and including
the right to take over and continue any and all existing suits) to any of the
foregoing and collect profits or damages with respect to any of the foregoing,
the same to be held and enjoyed hereinafter by the Assignee for its own use and
for the use of its successor and assigns.

 

Assignor hereby covenants to execute and deliver to Assignee such additional
assignments and instruments of transfer as Assignee may require to evidence
Assignee’s ownership of the Trademarks or the conveyance of the Trademarks to
Assignee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Assignment as of
this 3rd day of November, 2004.

 

 

BPT-IP LLC

 

 

 

 

 

By:

/s/ GORDON O’BRIEN

 

 

Name:

Gordon O’Brien

 

Its:

 

 

 

 

 

 

 

HARDINGE, INC.

 

 

 

 

 

By:

/s/ J. PATRICK ERVIN

 

 

Name:

J. Patrick Ervin

 

Its:

President and CEO

 

--------------------------------------------------------------------------------


 

Schedule I

 

International Trademarks:

 

Country

 

File No.

 

Trademark

 

App.No.

 

Filing Date

 

Reg. No.

 

Reg. Date

Australia

 

TM153-001

 

BRIDGEPORT

 

331,297

 

04/10/1979

 

5,331,297

 

09/19/1963

Canada

 

TM153-002

 

BRIDGEPORT

 

405,159

 

01/21/1977

 

243,145

 

04/15/1950

 

 

 

 

 

 

 

 

 

 

 

 

 

China

 

TM163A-010

 

BRIDGEPORT

 

950438940

 

11/05/1995

 

999,187

 

05/06/1997

China

 

TM163B-018

 

BRIDGEPORT

 

950138941

 

11/05/1995

 

1,005,858

 

05/13/1997

European Community

 

TM153-003

 

BRIDGEPORT

 

165836

 

04/01/1995

 

166835

 

10/23/1998

European Community

 

TM248-003

 

EZ-CAM

 

165934

 

04/01/1998

 

166934

 

09/11/1995

European Community

 

TM497-003

 

EZFEATUREMILL

 

167007

 

04/01/1995

 

167007

 

07/10/1998

European Community

 

TM498-003

 

EZPATH

 

156554

 

04/01/1998

 

165884

 

07/10/1995

European Community

 

TM516-005

 

POWERPATH

 

335249

 

07/30/1996

 

335349

 

07/30/1996

Hong Kong

 

TM163C-03

 

BRIDGEPORT

 

13516/95

 

10/24/1995

 

1999/07544

 

06/14/1999

Indonesia

 

TM153-059

 

BRIDGEPORT

 

—

 

05/21/1979

 

267294

 

—

Japan

 

TM163A-004

 

BRIDGEPORT

 

35,908/77

 

06/23/1977

 

1,741,752

 

01/23/1995

Japan

 

TM—

 

BRIDGEPORT

 

4-11-754

 

05/07/1992

 

4220636

 

12/11/1998

Japan

 

TM248B-004

 

BRIDGEPORT

 

4-110755

 

05/07/1992

 

4,031,341

 

07/15/1997

Korea, Republic of (Sou

 

TM153-005

 

BRIDGEPORT

 

—

 

—

 

70358

 

07/-/1980

Malaysia

 

TM153-103

 

BRIDGEPORT

 

M/52119

 

04/2-/1979

 

M/082119

 

04/24/1979

Mexico

 

TM153C-010

 

BRIDGEPORT

 

104,3-9

 

01/09/1991

 

495,081

 

01/0-/1991

Mexico

 

TM153D-010

 

BRIDGEPORT

 

104,370

 

01/09/1991

 

405,082

 

02/09/1992

Singapore

 

TM153-040

 

BRIDGEPORT

 

79,964

 

04/19/1979

 

T79/79964A

 

01/10/1979

Taiwan

 

TM153-008

 

BRIDGEPORT

 

(65)08153

 

08/17/1977

 

96,716

 

02/26/1978

United Kingdom

 

TM153C-019

 

BRIDGEPORT

 

2004487

 

10/31/1994

 

2004487

 

08/02/1998

United Kingdom

 

TM248-019

 

EZ-CAM

 

1,287,949

 

10/21/1986

 

B1287949

 

10/21/1986

 

--------------------------------------------------------------------------------


 

U.S. Trademarks:

 

Trademark

 

Serial No.

 

Filing Date

 

BRIDGEPORT (and Design)

 

672,452

 

1/13/59

 

QUILL MASTER (and Design)

 

681,116

 

6/30/59

 

EZ-CAM

 

1,338,961

 

6/4/85

 

INTERACT

 

1,361,441

 

9/24/85

 

AIR-FLO

 

1,424,600

 

1/13/87

 

BRIDGEPORT

 

1,742,918

 

12/29/92

 

EZ-MILL

 

1,595,123

 

5/8/90

 

EZ PATH-II (and Design)

 

2,034,307

 

1/28/97

 

EZ-TURN

 

1,594,029

 

5/1/90

 

POWERPATH

 

2,086,548

 

8/5/97

 

TORQ-CUT TC

 

2,374,841

 

8/8/00

 

 

Unregistered Trademarks:

 

1.  DISCOVERY TORQ-CUT 22

2.

[g131101kcimage002.jpg]

3.  EXPLORER

4.  EZPATH

5.  EZTRAK

 

--------------------------------------------------------------------------------


 

Disclosure Schedules

 

These Disclosure Schedules (the “Schedules”), dated as of November 3, 2004, are
being delivered by BPT IP LLC (“Seller”) to Hardinge, Inc., a New York
Corporation (“Buyer”), in connection with that certain Asset Purchase Agreement
by and between Seller and Buyer, dated as of the date hereof (the “Agreement”). 
Unless the context otherwise requires, all capitalized terms used and not
otherwise defined herein have the meanings assigned to them in the Agreement.

 

The Schedules are qualified in their entirety by reference to the specific
provisions of the Agreement and are not intended to constitute, and will not be
construed as constituting, additional representations and warranties of Seller. 
The specific disclosures set forth in the Schedules have been organized to
correspond to section references in the Agreement to which the disclosure may be
most likely to relate, but such disclosure will apply to and will be deemed to
be disclosed for purposes of the Agreement generally, and will be deemed to be
exceptions to or modifications or qualifications of all of the representations
and warranties contained in the Agreement to the extent reasonable.

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1

Knowledge Group

 

Gordon Jude O’Brien

 

Thomas L. Gregory

 

2

--------------------------------------------------------------------------------


 

Schedule 2.2(a)(i)

Purchased Patents

 

Patent Number

 

Description

 

Issue Date

 

 

 

 

 

 

 

5,672,145

 

Tool Carousel

 

09/30/97

 

 

3

--------------------------------------------------------------------------------


 

Schedule 2.2(a)(ii)

Purchased Trademarks

 

Purchased Trademarks:

 

1.  DISCOVERY TORQ-CUT 22

2.  [g131101kcimage004.jpg]

3.  EXPLORER

4.  EZPATH

5. EZTRAK

 

Purchased Registered Trademarks:

 

Country

 

File No.

 

Trademark

 

App.No.

 

Filing
Date

 

Reg.
No.

 

Reg.
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Australia

 

TM153-001

 

BRIDGEPORT

 

331,297

 

04/10/1979

 

5,331,297

 

09/19/1963

 

Canada

 

TM153-002

 

BRIDGEPORT

 

405,159

 

01/21/1977

 

243,145

 

04/15/1950

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

China

 

TM163A-010

 

BRIDGEPORT

 

950438940

 

11/05/1995

 

999,187

 

05/06/1997

 

China

 

TM163B-018

 

BRIDGEPORT

 

950138941

 

11/05/1995

 

1,005,858

 

05/13/1997

 

European Community

 

TM153-003

 

BRIDGEPORT

 

165836

 

04/01/1995

 

166835

 

10/23/1998

 

European Community

 

TM248-003

 

EZ-CAM

 

165934

 

04/01/1998

 

166934

 

09/11/1995

 

European Community

 

TM497-003

 

EZFEATUREMILL

 

167007

 

04/01/1995

 

167007

 

07/10/1998

 

European Community

 

TM498-003

 

EZPATH

 

156554

 

04/01/1998

 

165884

 

07/10/1995

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

European Community

 

TM516-005

 

POWERPATH

 

335249

 

07/30/1996

 

335349

 

07/30/1996

 

Hong Kong

 

TM163C-03

 

BRIDGEPORT

 

13516/95

 

10/24/1995

 

1999/07544

 

06/14/1999

 

Indonesia

 

TM153-059

 

BRIDGEPORT

 

—

 

05/21/1979

 

267294

 

—

 

Japan

 

TM163A-004

 

BRIDGEPORT

 

35,908/77

 

06/23/1977

 

1,741,752

 

01/23/1995

 

Japan

 

TM—

 

BRIDGEPORT

 

4-11-754

 

05/07/1992

 

4220636

 

12/11/1998

 

Japan

 

TM248B-004

 

BRIDGEPORT

 

4-110755

 

05/07/1992

 

4,031,341

 

07/15/1997

 

Korea, Republic of (Sou

 

TM153-005

 

BRIDGEPORT

 

—

 

—

 

70358

 

07/-/1980

 

Malaysia

 

TM153-103

 

BRIDGEPORT

 

M/52119

 

04/2-/1979

 

M/082119

 

04/24/1979

 

Mexico

 

TM153C-010

 

BRIDGEPORT

 

104,3-9

 

01/09/1991

 

495,081

 

01/0-/1991

 

Mexico

 

TM153D-010

 

BRIDGEPORT

 

104,370

 

01/09/1991

 

405,082

 

02/09/1992

 

Singapore

 

TM153-040

 

BRIDGEPORT

 

79,964

 

04/19/1979

 

T79/79964A

 

01/10/1979

 

Taiwan

 

TM153-008

 

BRIDGEPORT

 

(65)08153

 

08/17/1977

 

96,716

 

02/26/1978

 

United Kingdom

 

TM153C-019

 

BRIDGEPORT

 

2004487

 

10/31/1994

 

2004487

 

08/02/1998

 

United Kingdom

 

TM248-019

 

EZ-CAM

 

1,287,949

 

10/21/1986

 

B1287949

 

10/21/1986

 

 

4

--------------------------------------------------------------------------------


 

USA

 

BRIDGEPORT (and Design)

 

672,452

 

1/13/59

 

QUILL MASTER (and Design)

 

681,116

 

6/30/59

 

EZ-CAM

 

1,338,961

 

6/4/85

 

INTERACT

 

1,361,441

 

9/24/85

 

AIR-FLO

 

1,424,600

 

1/13/87

 

BRIDGEPORT

 

1,742,918

 

12/29/92

 

EZ-MILL

 

1,595,123

 

5/8/90

 

EZ PATH-II (and Design)

 

2,034,307

 

1/28/97

 

EZ-TURN

 

1,594,029

 

5/1/90

 

POWERPATH

 

2,086,548

 

8/5/97

 

TORQ-CUT TC

 

2,374,841

 

8/8/00

 

 

5

--------------------------------------------------------------------------------


 

Schedule 2.2(a)(iii)

Purchased Copyrights

 

Title

 

Reg. No.

 

Reg. Date

 

 

 

 

 

 

 

Series I CNC, Machining Center

 

TX-954-329

 

4/2/82

 

 

 

 

 

 

 

Series I CNC: BridgeportSeries I CNC Mill

 

TX-954-328

 

4/2/82

 

 

 

 

 

 

 

O-C 14A

 

TX-954-327

 

4/2/82

 

 

 

 

 

 

 

Series II CNC

 

TX-954-326

 

4/2/82

 

 

 

 

 

 

 

Series I MDI

 

TX-954-325

 

4/2/82

 

 

 

 

 

 

 

E-Z CAM

 

TX-954-324

 

4/2/82

 

 

 

 

 

 

 

R2D3

 

TX-954-323

 

4/2/82

 

 

 

 

 

 

 

Bridgeport Attachments And Accessories For Standard Vertical Milling Machines

 

TX-954-322

 

4/2/82

 

 

 

 

 

 

 

Bridgeport Winners, E-Z CAM/CNC: Two Powerful Tools For One Low Price

 

TX-954-321

 

4/2/82

 

 

 

 

 

 

 

Top Shops: 1: For And About Shops That Are Tops In Their Field

 

TX-954-320

 

4/2/82

 

 

 

 

 

 

 

America Invades America

 

TX-954-319

 

4/2/82

 

 

 

 

 

 

 

The Bridgeport Standard Machines

 

TX-954-317

 

4/2/82

 

 

 

 

 

 

 

American Classics At Import Prices

 

TX-954-316

 

4/2/82

 

 

 

 

 

 

 

Choice Cut

 

TX-954-314

 

4/2/82

 

 

 

 

 

 

 

Make Your Used Bridgeport Work Like New

 

TX-882-049

 

4/2/82

 

 

 

 

 

 

 

Supplemental Mass Storage Boosts CNC Productivity

 

TX-882-048

 

4/2/82

 

 

 

 

 

 

 

Add DNC Power to Your CNC Bridgeports

 

TX-882-047

 

4/2/82

 

 

 

 

 

 

 

Buy From Bridgeport Direct, 1-800-243-4292

 

TX-864-141

 

2/24/82

 

 

 

 

 

 

 

Why Bridgeport Has Decided To Sell To You Direct

 

TX-864-140

 

2/24/82

 

 

 

 

 

 

 

An American Classic At A Foreign Price

 

TX-864-139

 

2/24/82

 

 

 

 

 

 

 

The Bridgeport CNC’s

 

TX-864-138

 

2/24/82

 

 

 

 

 

 

 

Get The Point

 

TX-864-137

 

2/24/82

 

 

6

--------------------------------------------------------------------------------


 

Think Sharp

 

TX-864-136

 

2/24/82

 

 

 

 

 

 

 

There’s More to Bridgeport Than Meets The Eye

 

TX-864-135

 

2/24/82

 

 

 

 

 

 

 

The Bridgeport CNC’s

 

TX-823-895

 

12/24/81

 

 

 

 

 

 

 

The Real World

 

TX-823-894

 

12/24/81

 

 

 

 

 

 

 

The Easy Life

 

TX-823-893

 

12/24/81

 

 

 

 

 

 

 

Life Rolls On

 

TX-823-92

 

12/24/81

 

 

 

 

 

 

 

The Bridgeport CNC’s

 

TX-793-474

 

10/30/81

 

 

 

 

 

 

 

Don’t Buy A Cheap CNC (Buy A Bridgeport CNC Cheaper)

 

TX-793-473

 

10/30/81

 

 

 

 

 

 

 

Life line

 

TX-811-219

 

11/16/81

 

 

 

 

 

 

 

Introducing the automatic Bridgeport

 

TX-811-217

 

11/16/81

 

 

7

--------------------------------------------------------------------------------


 

Schedule 2.2(b)

Purchased Contracts

 

1. Agreement between the Company and Strathclyde Machine Tools, a company
organised under the laws of Australia, dated 2 September, 2004.

 

8

--------------------------------------------------------------------------------


 

Schedule 2.3

 

Excluded Assets

 

1. All Seller’s right, title and interest in the Alliance Agreement between
Seller and Buyer dated as of the date hereof;

 

2. All Seller’s cash and cash equivalents on hand and in banks and other
financial institutions;

 

3. Insurance policies and payments related thereto;

 

4. All accounts receivable owing to the Seller, including but not limited to
those (a) arising in respect of royalty payments pursuant to an alliance
agreement between the Seller, the Buyer and BML dated October 29, 2002 (the
“Original Alliance Agreement”), and (b) owing from BML and all other Affiliates
of the Seller;

 

5. All Seller’s right, title and interest under the Termination Agreement dated
as of the date hereof in respect of the Original Alliance Agreement.

 

9

--------------------------------------------------------------------------------


 

Schedule 4.3

Noncontravention; Consents

 

None

 

10

--------------------------------------------------------------------------------


 

Schedule 4.5

Intellectual Property

 

Schedule 4.5(a)

 

Registrations for the following U.S. trade marks have been cancelled.  BPT
transfers to Hardinge whatever rights it may have in these marks on the basis
that these trade marks are excluded from the representations and warranties that
BPT gives at sections 4.5(a) and 4.5(d) of the Agreement:

 

1.  DISCOVERY TORQ-CUT 22

2.  [g131101kcimage004.jpg]

3.  EXPLORER

4.  EZPATH

5. EZTRAK

 

Schedule 4.5(b)

 

None

 

Schedule 4.5(c)

 

None

 

11

--------------------------------------------------------------------------------


 

Schedule 4.6

Litigation

 

None

 

12

--------------------------------------------------------------------------------


 

Schedule 4.7

Legal Compliance

 

None

 

13

--------------------------------------------------------------------------------


 

Schedule 4.9

Broker’s Fees

 

None

 

14

--------------------------------------------------------------------------------


 

Schedule 4.11

Title

 

None

 

15

--------------------------------------------------------------------------------